Case 1:16-cv-00647-CFC Document 207 Filed 03/02/21 Page 1 of 1 PageID #: 2265




                                           March 2, 2021


VIA CM/ECF ONLY
The Honorable Colm F. Connolly
U.S. District Court, District of Delaware
J. Caleb Boggs Federal Building
844 North King Street, Unit 31, Room 4124
Wilmington, DE 19801-3555


       Re:     Lampkins v. Mitra QSR KNE, LLC
               C.A. 1:16-cv-00647 CFC

Dear Judge Connolly:

        I received your Oral Order dated today that is likely in response to yesterday’s letter sent
by me on behalf of both parties. Your Honor’s Oral Order schedules a teleconference for
Thursday, March 4, 2020, at noon EST. Unfortunately, I am not available at that time. My father
has some sort of malady that could not be diagnosed by his physicians in West Virginia. As the
malady affects his ability to drive long distances, I drove to West Virginia, picked him up, and
drove him to the Mayo Clinic in Rochester, Minnesota, which is where I am currently located. His
closing consultation with the Mayo Clinic is scheduled for 10:45 a.m. CST on Thursday, March
4. I plan to attend that consultation with him to hear what has been discovered. I do not anticipate
the closing consultation only lasting 15 minutes, and I therefore will not be available to participate
in the conference call. I respectfully request that the conference call be re-scheduled. I apologize
for any inconvenience.

                                               Respectfully Submitted,

                                               /s/ Patrick C. Gallagher

                                               Patrick C. Gallagher
                                               (DE Bar 5170)

cc:    Jo Bennett, Esq. (via CM/ECF only)
       Samantha Banks, Esq. (via CM/ECF only)
       Kristi Doughty, Esq. (via CM/ECF only)
